DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 09/14/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of chewing gum as specific formulation. Claims 17 and 83-88 read on the elected species and are under examination.
Claims 17, 44-47, 68-74, 78-79 and 83-88 are pending; claims 17 and 83-88 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 83-88 are rejected under 35 U.S.C. 103 as being unpatentable over Viner (US6166032).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Viner teaches A method for controlling tobacco use and alleviating withdrawal
symptoms due to the cessation of tobacco use comprising administering to a human desiring to control tobacco use and/or suffering from withdrawal due to cessation
of such use an effective amount of an acetylcholine esterase reactivator or prodrug derivative thereof optionally in association with an acetylcholine receptor antagonist (abstract)/ Viner teaches administer a stimulant in association with the cholinesterase reactivator, and the administration may occur prior to, during or subsequent to administration of the two compounds. In one embodiment, the stimulant is the mixture of nicotine and pilocarpine and in the form of gum or chewing gum (column 5, line 30-36); column 8, line 10-16; column 9, claims 1, 7 and 10). With the above in mind, the various compounds of the present invention may be administered within a wide range
of dosage levels while still enabling the benefits of the present invention to be achieve. Additional components such as stimulants are generally administered in amounts of from about 0.1 to 10 mg (column 7, line 40-50). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Viner is that Viner  is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claim 17 and 87-88, Viner teaches a chewing gum comprising nicotine and pilocarpine in the form of chewing gum.
Regarding claims 83-85, pilocarpine is supposed to be pure in the absence of evidence in the contrary, and the source of pilocarpine is not limiting and it is considered as product by process. The pharmaceutically acceptable salt of pilocarpine is obvious variant of pilocarpine, and since hydrochloride salt is a common pharmaceutically acceptable salt, pilocarpine is obvious.
Regarding claim 86, Viner teaches stimulants pilocarpine in an amount from about 0.1 to 10 mg, for a chewing gum weight 2g, the percentage is 0.1mg/2g to 10mg/2g=0.005% to 0.5%, inside of claimed range. Furthermore, one artisan in the art would have been motivated to optimize the amount of pilocarpine for desirable result to have 0.01% to 4% of pilocarpine, especially in the absence of showing criticality of the range. MPEP 2144.05.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 

Claims 17, 83-85 and 87-88 are rejected under 35 U.S.C. 103 as being unpatentable over Gin et al. (US20090081294).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Gin et al.  teaches a Sustained release dosage form that can be administered to an oral cavity, e.g., the mouth. In certain embodiments, the Sustained release dosage
form is formulated as a lozenge or gum that may be administered to an oral cavity for the purpose of providing lubrication therein (abstract). Specifically, the dosage form may be formulated as a chewing gum wherein the components of the sustained release matrix are combined with a gum base, wherein the gum base represents on the order of 5 wt.% to 90 wt.%, such as about 5 wt.% to 50 wt.% of the gum (page 8, [0070]). The composition for the treating conditions such as dry mouth and xerostomia  comprises beneficial agents, and in one embodiment, the beneficial agents are the mixture of nicotine and pilocarpine, and the amount of beneficial agent is within skill of one artisan in the art. The beneficial agent may be in the form of salt such as hydrochloride salt (page 10, [0092]; page 11, [0096]; page 13, [0115-0116]; page 14, [0123]; page 17, claims 1 and 13-14). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Gin et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 17 and 87-88, Gin et al. teaches a chewing gum comprising nicotine and pilocarpine.
Regarding claims 83-84, pilocarpine is supposed to be pure in the absence of evidence in the contrary, and the source of pilocarpine is not limiting and it is considered as product by process. 
Regarding claim 85, Gin et al. teaches pilocarpine hydrochloride.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Claims 86 is rejected under 35 U.S.C. 103 as being unpatentable over Gin et al. (US20090081294), as applied for the above 103 rejections for claims 17, 83-85 and 87-88, in view of Singh (US20060029665) and Lee et al. (US5571528).
  

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Gin et al. teaching has already been discussed in the above 103 rejections and is incorporated herein by reference.
Singh teaches novel compositions for the delivery of pilocarpine or a pharmaceutically acceptable Salt thereof across the oral mucosa, preferably across the buccal mucosa. Methods for using the compositions of the present invention for treating conditions Such as dry mouth are also provided (abstract). In one embodiment, the composition is in the form of chewing gum comprising about 0.001% to about 10% of pilocarpine (page 12, [0145]).
Lee et al. teaches a pilocarpine containing chewing gum for stimulating salivation. The invention contains 0.13-0.20 weight % of pilocarpine as well as normal gum base that includes sweetening agents and flavors (abstract). Stimulating salivation is helpful for dry mouth (column 1, line 20-50).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Gin et al.  is that Gin et al.  do not expressly teach pilocarpine percentage. This deficiency in Gin et al.  is cured by the teachings of Singh and Lee et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gin et al., as suggested by Singh and Lee et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to have pilocarpine at 0.01% to 4% because this is optimization under prior art condition or through routing experimentation.  MPEP 2144.05. Under guidance from Singh teaching chewing gum comprising 0.001% to 10% of pilocarpine and Lee et al. teaching chewing gum comprising 0.13 to 0.20% of pilocarpine, it is obvious for one of ordinary skill in the art to have pilocarpine at 0.01% to 4% and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Argument:
Applicants argue that Viner does not teach applicant’s claimed invention and all argument are incorporated herein by reference.
In response to this argument: This is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed in the above 103 rejections, Viner recites many combinations including the combination of nicotine and pilocarpine, each combination including the combination of nicotine and pilocarpine is obvious because the recitation of other combination does not make the combination of nicotine and pilocarpine less obvious. It is well settled, however, that the teachings of a reference are not limited to the working examples. See in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific illustrative examples."), and In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA 1965) ("Examples in a reference are merely that, exemplary of the broader disclosure, all of which is available for what it clearly teaches."). MPEP 2123, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Thus, absence of example in the prior art does not make the combination of nicotine and pilocarpine, and the 103 rejection is still proper.

	Applicants argue about Gin and all arguments are incorporated herein by reference.
In response to this argument: This is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed in the above 103 rejections, Gin recites many combinations including the combination of nicotine and pilocarpine, each combination including the combination of nicotine and pilocarpine is obvious because the recitation of other combination does not make the combination of nicotine and pilocarpine less obvious. Regarding argument about the mixture of nicotine and pilocarpine as optional ingredients, it is argued that applicant’s claim recites “comprising” that allows additional ingredients, as long as Gin teaches the composition comparing mixture of nicotine and pilocarpine, applicant’s claimed limitations rea met no matter how many other ingredients in the composition, Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613